DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Kevin McDaniel, on Monday, June 27, 2022.
The application has been amended as follows: 
In claim 16, line 3, “;” should be deleted and --, wherein said first fixing part is magnetic; -- should be inserted.  
Response to Amendment
The Amendment filed June 16, 2022 has been entered.  Claims 16-23 and 26 remain pending in the application.  Applicant’s amendments have overcome each and every claim objection.  
Response to Arguments
Applicant’s arguments, filed June 16, 2022, with respect to independent claim 16 have been fully considered and are persuasive.  The rejection of claims 16-26 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the door holder device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claim 1, the prior art of record, including Colman (US 0717813), Otto (US 2764025), and Rodgers (US 3244443), teaches door holders relevant to the claimed invention, but fails, both individually and in combination, to teach a door holder having each and every limitation of the claim.  Specifically, the prior art of record does not teach or suggest a door holder comprising holder, first and second fixing parts, and low melting point metal material filled into a conically cylindrical space inside the holder, wherein the second fixing part is positioned on the holder by the low-melting point metal material and magnetically receives the swinging door mounted first fixing part, wherein the low-melting point metal is adapted to melt upon encountering a fire so as to cause the first and second fixing parts and swing door to separate from the holder. 
One of ordinary skill in the art would not find it obvious to modify the fixing parts of the prior art to be coupled together and released from the holder in the event of a fire that melts the low-melting point material as claimed in the instant invention without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed door holder.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






   /CHRISTINE M MILLS/   Supervisory Patent Examiner, Art Unit 3675